NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 18, 2017* 
                                Decided January 19, 2017 
                                              
                                          Before 
 
                                WILLIAM J. BAUER, Circuit Judge 
                   
                                ILANA DIAMOND ROVNER, Circuit Judge 
                   
                                DIANE S. SYKES, Circuit Judge 

No. 16‐1130 
 
PATRICK TULLIS,                             Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Southern District of Illinois. 
                                             
      v.                                    No. 14‐cv‐70‐JPG‐PMF 
                                             
VIPIN K. SHAW, et al.,                      J. Phil Gilbert, 
      Defendants‐Appellees.                 Judge. 
                                             
                                        O R D E R 
 
        Patrick Tullis, an inmate in Illinois, appeals the dismissal of his civil‐rights 
lawsuit against prison staff. He argues that the district court erred in concluding that he 
filed his suit without first exhausting his administrative remedies, as he was required to 
do under the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). Because the 
record is insufficiently developed for us to decide this issue one way or the other, we 
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
 
No. 16‐1130                                                                           Page 2 
 
vacate the district court’s judgment and remand for a hearing on the issue of 
administrative exhaustion. See Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008). 

       From November 2011 through May 2013, Tullis filed eight grievances alleging 
that he received inadequate medical treatment, particularly for stomach pain, and also 
that prison staff retaliated against him for filing prior grievances. Six of the grievances 
were returned to Tullis for procedural missteps of one sort or another.   

       Prison administrators gave full consideration to two grievances he filed in 
May 2013. In the first grievance, he requested treatment for vision loss and ongoing 
pain in his stomach, eyes, hand, neck, shoulders, and back. He added in the second 
grievance that he thought a C.T. scan or M.R.I. would reveal “a tear in stomach muscle 
or acid reflux erosion problem.” A counselor denied both grievances the following 
month, noting that Tullis was scheduled to see an eye specialist and that a doctor had 
ordered unspecified “meds” and “labs” for his stomach problems. Tullis appealed, and 
in March 2014 the Director of the Illinois Department of Corrections upheld the 
grievance officer’s decision, concluding that Tullis’s concerns had been “appropriately 
addressed by the institutional administration.” 

        In January 2014, when his appeal to the Director had been pending for nearly 
seven months, Tullis brought this civil‐rights lawsuit against prison staff. After initial 
screening the district court permitted Tullis to proceed on the following claims: 
(1) Dr. Vipin Shaw, Dr. Art Funk, and Christine Brown (a healthcare administrator) 
exhibited deliberate indifference to Tullis’s medical needs by refusing to authorize 
treatment for Tullis’s stomach problems; and (2) Allan Martin (the warden) and 
Kendra Seip (a counselor) engaged in various acts of retaliation against Tullis because 
he had submitted grievances. 

       The defendants then moved for summary judgment, arguing that Tullis did not 
exhaust his administrative remedies before he filed his lawsuit, as the PLRA requires. 
See 42 U.S.C. § 1997e(a); Ross v. Blake, 136 S. Ct. 1850, 1854–55 (2016). They noted that 
prison administrators returned six of the grievances to Tullis with the explanation that 
he had sent the grievances to the wrong decision‐maker, missed a deadline, or failed to 
include necessary paperwork. And since Tullis filed his lawsuit before the Director 
issued a decision on his May 2013 grievances, the defendants argued that those 
grievances could not satisfy the exhaustion requirement. A magistrate judge agreed and 
recommended that the district court enter summary judgment for the defendants.   

 
No. 16‐1130                                                                          Page 3 
 
       Tullis objected to the magistrate judge’s recommendation and focused entirely 
on the two grievances from May 2013. He argued that he exhausted the remedies 
available to him because his appeal to the Director had been pending for almost seven 
months when he filed suit and a regulation provides that the Director shall decide 
grievance appeals within six months “where reasonably feasible under the 
circumstances.” ILL. ADMIN. CODE tit. 20, § 504.850(f) (2016); see Lewis v. Washington, 
300 F.3d 829, 833 (7th Cir. 2002) (recognizing that administrative remedies are 
unavailable when prison officials do not respond to grievances). 

       The district judge overruled Tullis’s objection and granted summary judgment to 
the defendants. The judge reasoned that the six‐month window is a mere “aspirational 
goal” and Tullis should not have short‐circuited the administrative process by filing his 
lawsuit before giving the Director “a reasonable opportunity to address his grievance.” 

       On appeal Tullis again insists that he exhausted his administrative remedies and, 
once again, focuses on the May 2013 grievances. In response the defendants rely on Ford 
v. Johnson, 362 F.3d 395, 400 (7th Cir. 2004), in which we determined that administrative 
remedies are still available when prison administrators delay somewhat in responding 
to grievances. In Ford a prisoner filed a grievance accusing guards of beating him, and 
then he sued the guards while his administrative appeal from the denial was still 
pending. Id. at 397–98. To justify why he filed suit so quickly, he invoked a regulation 
providing that grievance appeals should be decided within two months “whenever 
possible.” Id. at 400. He argued that because his appeal had been pending for more than 
two months when he sued, that remedy was effectively unavailable to him. Id. 
We disagreed, noting that the appeal was complex and that the prisoner should have let 
the administrative process run its course “rather than make a beeline for court just 
because the administrative officials gave his appeal the time needed to resolve it.” Id. 

       Given the scant record in this case, we think it premature to decide whether, 
under Ford, Tullis should have waited longer for the Director to act on his appeal before 
he filed suit. As near as we can tell, Tullis received no communication regarding his 
pending appeal for almost nine months. Yet the defendants have never offered any 
explanation why the appeal took so long. Unlike Ford, in which prison administrators 
had sought to interview the prisoner regarding his serious allegations of staff 
misconduct, Tullis’s appeal does not appear to have been particularly complex— 
the Director’s decision is cursory and appears to have been based entirely on a review 
of Tullis’s grievances and medical records. Further factual development could show 

 
No. 16‐1130                                                                          Page 4 
 
that Tullis knew when he filed his lawsuit in January 2014 that he could expect a 
decision from the Director reasonably soon, but we cannot conclude from this record 
that Tullis was wrong to pursue judicial remedies after waiting expectantly for seven 
months without sign of activity. See Turley v. Rednour, 729 F.3d 645, 650 n.3 (7th Cir. 
2013) (“[W]hen the prisoner follows procedure but receives no response due to error by 
the prison, this court has found that the prisoner exhausted his administrative 
remedies.”); Brengettcy v. Horton, 423 F.3d 674, 682 (7th Cir. 2005) (rejecting the 
argument that the prisoner failed to exhaust where the prison’s policy did not instruct 
the prisoner on what to do if the officials failed to respond to his grievance). 

       We note in closing that three of the defendants—Martin, Seip, and Brown—now 
concede that the district court should have held a Pavey hearing before concluding that 
Tullis did not properly exhaust four of the six grievances that were returned for 
supposed procedural mistakes. In light of that concession, the district court on remand 
should also reconsider whether those grievances were properly exhausted. 

       Accordingly, we VACATE the district court’s judgment and REMAND the case 
for further proceedings.